                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                     Plaintiff,                              8:18CV562

       vs.
                                                              ORDER
SNA LLC,

                     Defendant.


      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendant SNA LLC, and Defendant SNA LLC has not voluntarily appeared.


      Accordingly,


      IT IS ORDERED that plaintiff shall have until April 16, 2019 to show cause
why this case should not be dismissed pursuant to Federal Rule of Civil Procedure
4(m) or for want of prosecution. The failure to timely comply with this order may
result in dismissal of this action without further notice.




      Dated this 26th day of March, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
